Recent earthquake in Haiti (debate)
The next item is the statement on the earthquake in Haiti by the High Representative of the Union for Foreign Affairs and Security Policy, and Vice-President of the Commission, Baroness Ashton.
We will also hear from Commissioner De Gucht, but the first to take the floor will be Baroness Ashton. It gives me much pleasure to welcome her because I have worked extensively with her elsewhere, and I wish her all the best in her new position.
High Representative of the Union for Foreign Affairs and Security Policy/Vice-President of the Commission. - Mr President, thank you very much indeed for your kind words. Honourable Members, I asked for this debate to be able to update this House on the situation in Haiti following the terrible earthquake of 12 January. The losses are devastating and the damage is enormous. Up to three million people have been affected by the tragedy, and the death toll continues to mount.
This is a massive humanitarian and political disaster. Our immediate focus is on working with the United Nations and the Haitian leadership to ease the suffering of the Haitian people. Our commitment to rebuilding Haiti is long term. Many European citizens have also lost their lives, and around 1 000 are still unaccounted for.
The EU has responded quickly, not seeking headlines but with a total focus on getting help to the people in need. On advice from the United Nations, we resisted the urge to travel to Haiti immediately. That would only have diverted attention and scarce resources away from the relief effort. We will, of course, travel to Haiti as soon as it is appropriate, and I have agreed with Commissioner De Gucht that he will travel to Haiti this week to extend the EU's condolences and underline our commitment to the people. He will also take the opportunity to review our aid efforts so far and discuss with the United Nations and our people on the ground the most pressing needs for the weeks and months to come.
In the meantime, we continue to work flat out on all tracks: humanitarian, political and security. Over the past days, I have been in constant contact with Secretary of State Clinton, with the United Nations leadership, with EU Foreign Ministers and with Canada, which is leading the 'Friends of Haiti' group: all this with a view to ensuring an effective and coordinated international response. I will travel to the United States this week to follow up on this and other issues with the United States Administration, and with the UN Secretary-General and others in New York.
The UN has asked for urgent financial aid - USD 575 million - as well as logistical assistance to transport humanitarian aid. Yesterday, the United Nations Secretary-General asked for police and military reinforcements of the UN peacekeeping mission as well.
To help mobilise and coordinate our response, I asked the Spanish EU Presidency to call an extraordinary Foreign Affairs Council yesterday. For the first time since the Lisbon Treaty entered into effect, we are now pulling together the efforts of the Commission and the Council Secretariat, and the Member States, in a comprehensive approach, under my overall coordination. This is ground breaking.
We had a productive Council meeting yesterday. Everyone agreed on the need for a rapid response and close coordination with the United Nations. In terms of financial assistance, the Council reached the following conclusions. It welcomed the Commission's preliminary commitment for immediate humanitarian assistance of EUR 30 million, in addition to EUR 92 million in preliminary commitments by Member States.
It welcomed the Commission's preliminary commitment of EUR 100 million for early non-humanitarian assistance, for instance, in rehabilitation and reconstruction, and it took note of the Commission's preliminary indication that EUR 200 million would be available for longer-term responses.
It called for, in due course and after post-emergency needs have been fully assessed, an international conference on Haiti.
In total, this is a big response in a short time. Assistance will be targeted, too, to the Dominican Republic. Finding enough money is going to be less of a problem at the moment than getting it out to the people who need it. We must ensure that it is properly targeted towards sustainable political and physical reconstruction. Following the UN Secretary-General's request for help with transport of humanitarian aid and for additional police units, the Council invited me to identify EU Member State contributions and make proposals for this mobilisation. I am working on this.
We convened a Political and Security Committee meeting immediately after the Council meeting to follow up. Early indications of Member State contributions are already now available, including possible contributions through the European Gendarmerie Force. Work will continue in the Council preparatory groups during the coming days with a view to a rapid, targeted response.
The Foreign Affairs Council will meet again next Monday. We will follow up on Haiti and consider further actions.
This is a major test of EU foreign policy in the new world of the Lisbon Treaty. The people of Haiti - and our own people - expect a swift, effective and coordinated response. This is what we believe we are delivering.
I look forward to working with Parliament on this and am pleased to be here today to give you this information and to hear your views.
Member of the Commission. - Mr President, let me start by underlining the unprecedented nature of this disaster - in terms of humanitarian impact, but also in terms of the impact on the country as a whole.
Haiti is one of the poorest countries in the world. It is a country in a chronically fragile situation whose existing basic functions and capacities have been very seriously disrupted. Also, the international community has been hard hit. Staff of the United Nations and NGOs and our own Commission staff are still missing, and this also explains the difficulties of organising aid on the spot. People have to understand that it is not out of a lack of competence, but because the aid community has itself been hit. Relief operations are not flowing as speedily as one would wish, although one sees that this is getting better by the hour.
In other words, this is not only about saving human lives. We have, in fact, to save the country as a whole. That is why the High Representative, Cathy Ashton, called for this extraordinary Council meeting, which was a very useful tool in addressing the problem. Let me just very briefly focus on four main challenges.
First, we have, of course, to address humanitarian needs. These are enormous and concern chiefly emergency medical care for the injured, water and sanitation - because there is risk of cholera, for example - food and shelter. What is lacking most is surgery, primary health care and drugs, water treatment kits, food assistance, emergency shelter and logistics support. What is in enough supply is search-and-rescue capacity.
The organisational coordinating effort's priorities are to complete the needs assessment, to have a better picture of the detailed needs and to organise the transport logistics. That will also be addressed within the framework of the EU institutions.
Lastly, we have to organise the coordination of international relief efforts. That is always very difficult in these kinds of circumstances. Let me stress that, only hours after the earthquake, European ECHO and MIC teams were deployed on the spot. They have been working there ever since to contribute to needs assessment and aid coordination. We are working with teams from OCHA, a United Nations organisation, and are in constant contact with John Holmes, the UN Emergency Relief Coordinator.
The second point is to build, or rebuild, the basic state capacity. This is very important. This country has to function again, not only physically - most of the buildings have disappeared - but with a lot of high officials having gone missing and state structures having been severely disrupted.
The Council welcomes the fact that we will urgently send a team of EU experts with the specific task of assessing the most critical needs of the Haitian state and civil administration in order to provide technical assistance. Our diplomatic and cooperation staff on the ground are, of course, best placed to do that, but their capacity is overstretched. This is something that will become more and more important in the coming days. As the European Union and the European Commission, together with the Council, we could play a leadership role in re-establishing state institutions physically, and also in terms of people.
Third is, of course, the plan to reconstruct the country, where we have to look beyond the immediate relief phase. In a few weeks, many emergency teams and means deployed at the present time will have left and there is a risk - very typical of this kind of disaster - of a second-wave disaster if we do not sustain our assistance and support.
We must immediately set up massive, coordinated medium- and long-term common EU response plans for the crisis. Our services are working on this. This should be designed to ensure a proper division of labour among EU institutions and Member States and to ensure a linked relief rehabilitation and development approach, with a sustained and seamless transition between immediate relief and post-emergency response.
We have been calling on all the Member States to fully engage in these efforts, and to turn into actions all our commitments for coordination and aid effectiveness. This is a time when the strength of our commitments will be tested and must come out strong if we are to succeed.
Lastly, the financial response. As the High Representative has already outlined, the European Commission will make a major contribution, first of all in terms of humanitarian aid - EUR 30 million, of which the largest part - EUR 22 million to be exact - is completely fresh money that comes on top of the already existing humanitarian engagements we have with Haiti. The early recovery assistance - which is not humanitarian assistance, and what I just said about the state institutions of course comes under this umbrella - amounting to EUR 100 million, with a 50-50 balance between money redirected and fresh money, and then the longer-term reconstruction assistance, where there is now an initial amount of EUR 200 million.
Then we will have to see where we stand. Now one is hearing figures in the region of USD 10 billion. That seems a lot to me and, in any case, cannot be matched by the Commission budget. We will have to see with the Pledging conference and with the Member States how exactly we are going to eventually participate in higher sums. That is the EU-wide package that has now been prepared on top of all the contributions that are already being made and will be made by the Member States.
As the High Representative said, I will be going to the region - Haiti and also the Dominican Republic - tomorrow morning to have discussions with the authorities, including on the efforts to try to rebuild the state institutions. The President and major NGOs are on the spot. I will also go to the Dominican Republic. It is important that we also see those authorities, because they are the neighbours. You can already see that the situation might eventually create some overstretching at the border, so I will also see the Dominican authorities.
That is all I have to say at the moment. On my return, I will report back to the Development Committee, on the Monday afternoon.
on behalf of the PPE Group. - Mr President, I am sure the House would like to remember the missing UN and EU staff and all of those who are missing and suffering in Haiti at this time.
I am also glad that Commissioner De Gucht is going there and that he will report to the Committee on Development when he returns on Monday. That is a very welcome development. To use his own terms, the nature of the impact is unprecedented, and I think that that is a fair point to make in a country of this kind, which is why - and I mention this just in passing - I really do think that the European Union has to be more visible.
Now that we have a High Representative who is a Vice-President of the Commission, that person must be more visible on issues of this kind.
The European Union is the biggest aid donor in the world, donating 60% of aid, and we are probably the biggest donor of humanitarian aid as well. But, while one sees the US hospital ships there, all we see from the EU is Member States going in from Belgium and Ireland and Britain or wherever. There should be some visible EU presence. Why not battle groups? Why not some standing groups, on a rotating basis, who would be ready to go into the area when these sort of things occur?
The last thing I want to say is that what has happened in Haiti is grounded in poverty, and, when this terrible tragedy eases and it goes off the screens, let us not forget Haiti. It is time to tackle the underlying poverty situation in Haiti once and for all.
on behalf of the S&D Group. - Mr President, our thoughts today are with the people of Haiti in their tragedy, and I am sure all Members will want to send their condolences to the people of Haiti. It is a tragedy but, as Gay Mitchell has said, it is a tragedy in a country where 75% of people already live below the poverty line. As we look to the future, that is something we really need to be looking at.
The public has responded magnificently to the challenge of helping Haiti. In the UK alone, GBP 30 million has been raised in just a few days - from the public, during the financial crisis - so we know that the public is behind us in our efforts to raise funds for Haiti.
High Representative, I want to thank you for the work you have done in pulling together a quick EU response on this matter. We learned at the time of the tsunami that, in fact, good coordination is as important as the actual funds we put on the ground. It is not about which flag goes on the aid, it is about getting the aid out there, working with the United Nations to get it delivered.
Looking to the longer term, I am pleased that there will be an international conference on Haiti. I think we need to look at the whole issue of Haiti, about its outstanding debt, and I hope the debt problems of Haiti will be on the agenda at the international conference. Haiti owes USD 890 million to the international creditors and a large part of that is to the IMF. The IMF has given Haiti a USD 100 million loan. Can we convert that into a grant? There is no point impoverishing this country for another 100 years. So I hope you will put that on the agenda of the IMF meeting.
I hope as well that we will address other issues, and I think you are right that the issue of the border with the Dominican Republic is equally important. So, thank you once again for your efforts, and I hope the whole House will work hard to find a good coordinated effort.
on behalf of the ALDE Group. - Mr President, can I begin by wishing the High Representative, Baroness Ashton, well in the many challenges that she faces during her mandate. As she knows well, and as the United Nations has stated, the situation in Haiti is the worst humanitarian disaster in decades, as the numbers of missing people, victims and deaths continue to rise.
The human cost of this tragedy is immeasurable. While relief aid is beginning to arrive, we are all aware of the significant problems that aid workers are facing in trying to get assistance to those that need it most.
Increasing security, logistical and bureaucracy problems have been identified by the NGOs on the ground as hampering aid and making a disastrous situation worse. These are the problems that are swaying the balance between life and death for Haitians.
In all the frayed work to alleviate the suffering and chaos, clear leadership and coordinated assistance are needed. NGOs, government bodies, international organisations and local authorities must work together to deliver multisector emergency assistance to those in need.
It is clear that the country needs massive international support immediately. The response from European citizens and their record generosity and solidarity have been immense. Yesterday's announcement of over EUR 420 million in European Union humanitarian aid for Haiti shows leadership and commitment, but its delivery must be coordinated and effective.
The European Union's stated aim is to consolidate and strengthen the global relief effort. I hope that you, Mrs Ashton, and Commissioner De Gucht, work strongly towards this aim in the respective visits to the United States, Haiti and elsewhere later this week.
The long-term development of the poorest nation in the western hemisphere must become a priority. The allocation of EUR 200 million in European Union aid to help Haiti rebuild in the long term is a positive start, but, when the cameras have left and the world's attention is turned elsewhere, the European Union, as a global leader, must act and live up to its responsibility.
Mr President, High Representative, Commissioner, ladies and gentlemen, this new humanitarian crisis that Haiti is enduring is perhaps on a greater scale than all previous ones, so much so that I doubt that it is possible to find the right words to talk about the victims, to speak to the survivors and to reach out to families in order to tell them how much we share their pain and are aware of our responsibility.
However violent the earthquake was, it alone does not explain the extent of the damage. The latter is also linked to the chronic poverty that Haiti has endured for many years. Until now, the international community has been incapable of changing anything there. Worse, by imposing policies on Haiti that we now know did not work, international institutions, Europe and its partners have exacerbated the fragility of its social fabric, its economy and its institutions.
In the 1970s, Haiti was almost self-sufficient where food was concerned. It used to produce 90% of its agricultural needs. Today, it imports more than half. This must surely have had a detrimental effect on local production. Before this earthquake, Haiti was a country without resources because it was deprived of the resources to which it was entitled.
We must therefore firstly provide Haiti with as much support as possible in order to deal with emergencies. From this point of view, we cannot but lament the fact that international aid has been very difficult to put into place. In future, we must improve our procedures. However, we must, above all, be aware that long-term development aid will not be effective if we impose what we consider to be the right priorities while everyone on the ground is telling us that we are wrong. We must proceed by calling our own methods into question, and that will not work unless we increase the funds that we are putting aside for development policies in the long term. The European Union has announced the amount of aid that it will release for Haiti, and the Member States have done the same. We are talking about EUR 130 million in the short term, and EUR 200 million for long-term needs.
I would like to compare these figures to other figures, to the USD 155 billion that the banks of the City and Wall Street are getting ready to pay to a few thousand people who work in the banks. That raises the question of the development model that we want to promote at global level.
Urgent humanitarian aid is necessary, but it alone is not enough. It must not, under any circumstances, supplant development aid, which itself must not be experienced by the countries that are supposed to benefit from it as a veritable diktat. The first way of assisting countries in great difficulty is to continue to respect them, to allow them to benefit from their own resources. We must cancel Haiti's debt and pay off our debt to that country.
Mr President, High Representative, Commissioner, ladies and gentlemen, it is our duty to the victims of Haiti to help them rebuild a country that was devastated even before a natural disaster turned it completely on its head.
(Applause)
on behalf of the ECR Group. - Mr President, our hearts and minds go out to the people of Haiti in their hour of suffering. I commend Baroness Ashton and Karel De Gucht for what they have already said has happened and is being done. There is no question that there will be funds coming. I was present at the tsunami which hit Sri Lanka and then later Indonesia. I have witnessed earthquakes in Turkey. I watched what happened in China. Every time one of these things happens, we are caught short, not with water purification tablets or tents or clean water but with infrastructure. We say, oh, the infrastructure is destroyed. Of course it is destroyed. We need to be able to supply very rapidly an emergency infrastructure.
How can this happen? What about an aircraft carrier? It has electricity, it has nuclear power, it has generators for water purification and it has helicopters. Could we set up a global rescue operation, ready to go at a moment's notice, that can provide makeshift harbours, temporary shelters and all the infrastructure that gets destroyed? We need to think afresh as to how to save lives immediately afterwards.
Mr President, Vice-President and High Representative, Commissioner, I would like to say, once again, that we have been deeply distressed by what the Haitian people, the children of Haiti are having to endure.
For seven days now, they have been living, surviving in an absolute hell. The surge of global solidarity warms the heart, but it still has to be consolidated and better coordinated for the sole purpose of helping the Haitian people, who are thirsty, starving, homeless and deprived of the most elementary medical care. We salute all those men and women who are involved in this.
The European Union has decided to release some initial funds. However, we cannot leave it there. European Union aid must be increased considerably, and the global banking system must become involved. European food surpluses must be shipped out to the Haitian people as a matter of urgency.
Let us be frank. Our continent is truly indebted to Haiti and has a duty to make amends for so many years of domination and plundering. Lessons must be learned from the way this island, the pearl of the Caribbean, has been controlled by international financial institutions that have stifled it with appalling debt and the equally appalling interest linked to that debt.
Our Parliament should declare itself in favour of the immediate and unconditional cancellation of this entire debt. Our group would like the conference that will soon take place in Montreal to make effective preparations for an international conference on the repair, reconstruction and sustainable development of Haiti with the people of Haiti.
This reconstruction must be placed under the auspices of the United Nations, so that the Haitian people can recover their economic and political sovereignty. Haiti must not be the prize in a battle for domination between big powers. Thus, while we commend the United States' support efforts, we must be on guard and refuse to allow the North American leaders to use this terrible disaster as a pretext to occupy the island, to run it and to establish military bases there.
Europe must lead by example. It must have only one objective, one sole concern: the people, the children of Haiti.
Mr President, ladies and gentlemen, I would like to express my deep solidarity with all those who have been hit by this natural disaster.
In situations like this, with the large-scale destruction of buildings and infrastructure and with thousands of deaths, it is almost impossible to deliver aid effectively without having minimum conditions of public order and security. Any aid efforts are difficult without close coordination in collecting the necessary items and ordered distribution of aid. It is essential to understand what is needed, by whom and when.
Another point to think about is that on too many occasions, the generosity of public and private donors has been betrayed and huge amounts of money have not gone to those who really needed them. It is therefore necessary to have a strict system of controls to prevent money being squandered or stolen, particularly in fragile countries with high levels of corruption and low levels of governance. Europe ought to demonstrate its own efficiency. I hope it is successful.
Mr President, the horror of Haiti is shocking. It is only human to feel compassion for the innocent victims of the natural disaster there.
All of us here are well paid and can afford to give. I will give my attendance allowance for today if every British MEP will do the same. However, with their taxes, our constituents cannot afford your generosity.
Globalism has destroyed our industries. The banks have ruined our economies. EU red tape is strangling our entrepreneurs and the carbon-tax scam is plunging millions into deadly fuel poverty.
The death toll in Haiti is shocking, but this winter, more than 50 000 pensioners in Britain alone will die premature deaths because of the cold and the cost of heating.
Across Europe, the death toll will run into hundreds of thousands, but, because this truth shames the political elite and because it highlights the inconvenient truth of global cooling, this scandal will be buried as quietly as are our elderly dead.
Hundreds of thousands of our own people are dying because of government neglect and EU cold taxes, yet you insist on throwing other people's money at a disaster in somebody else's back yard. That is not compassion: that is stinking hypocrisy.
I know this place is uneasy with our Christian heritage, but as always, our Bible reveals an eternal truth that most here would rather ignore - first book of Timothy, 5:8: 'but if any provide not for his own, and especially for those of his own house, he hath denied the faith and is worse than an infidel.'
(FR) Mr President, High Representative, as was said earlier, the disaster was on an extreme scale due to the violence of the earthquake, doubtless one of the most serious in history, and we therefore fear a terrifying human death toll.
I am nevertheless pleased with the rapid reaction of the European Commission and the Member States and with the commitment they have made to earmark a massive aid package of EUR 429 million for the emergency humanitarian aid effort and the reconstruction of Haiti. However, it is regrettable that the Europeans have acted in an uncoordinated manner and that the actions of the European Union are not visible enough, something that contrasts sharply with the efficiency of the US aid machine and makes us forget that the European Union is the world's biggest donor of humanitarian aid and development aid.
The European Commission has also activated the Community Civil Protection Mechanism, which coordinates offers of assistance from the Member States and currently represents the crux of our crisis response system. Recent events confirm the need to improve the European Union's response to crises. A real organisation with civil protection capacities is essential, and for this reason, I would remind you of Mr Barnier's proposal, which dates from 2006 and proposes the creation of a European civil protection force; it is ready and just has to be applied.
Moreover, the President of the European Council, Mr Van Rompuy, today spoke in favour of a rapid reaction force. Within a matter of days, the United States has assumed a dominant role in rescue and coordination matters. It is essential to recall the role of central and global coordination played by OCHA, the United Nations Office for the Coordination of Humanitarian Affairs, which is best placed to carry out this coordination.
Do not be mistaken, this is not about waging a war of flags. However, good organisation means saving time and money, and I think that European citizens have the right to know what the European Union is doing.
(FR) Mr President, is Haiti condemned to misfortune?
Since its independence, natural disasters have given way to political catastrophes there, and here we are today faced with a tragedy of historic proportions. There are dead, injured, countless destroyed buildings and the ruin of national political structures and cooperation structures.
We must beat fate. The European Union must participate in this twin emergency and reconstruction effort. We owe it to our numerous ties with Haiti, ties that are, first and foremost, historic: a former colony, Haiti was the most prosperous of them all; secondly, diplomatic: the Cotonou Agreement makes the island a privileged partner; and, finally, geographical, since Haiti is a neighbour of the European Union thanks to the outermost regions.
Moreover, the crisis in Haiti represents the first test of the new European External Action Service, which you head up, Mrs Ashton. That has been conclusive up to now. This disaster also underlines the challenges and the improvements that we must make to this structure, since the solidarity movement of our continent aside, the US reaction raises questions about our mobilisation capacity.
Thus, the remarkable efforts in favour of European coordination, the Member States' contributions, must not conceal the difficulty of the discussions concerning the deployment of the European Gendarmerie Force. While it is crucial for the European Union's expenditure to be guided by the United Nations, these difficulties lead to the conclusion that the European Union must equip itself with an autonomous, integrated structure with the means to deal with tasks as complex as a humanitarian emergency.
Finally, the reconstruction phase represents an immense challenge. There is no shortage of tasks: political, administrative, economic, social and environmental. We are perhaps at year zero of a new era for Haiti. This is a major political challenge for a Europe that must assert itself as a visible leader in this process.
(FR) Mr President, ladies and gentlemen, every evening, the 8 o'clock news reminds us of the unspeakable suffering in Haiti.
The suffering is perhaps matched only by the near worldwide compassion that surrounds it. This compassion is certainly spontaneous and sincere, but it is short-lived. The moment of truth will come in a fortnight, once the media have chosen to focus on other events. If someone does not pick up the baton, then Haitians will once again risk finding themselves alone, abandoned to their own fate.
In a country in which everything remains to be done, starting with rehabilitation and reconstruction, it is important to act so that the different sequences lead to genuine development. As for the European Union, it has an extensive range of tools and solid experience in this area. This is why the challenges faced by Haitian society, which is desperately poor, also represent a moment of truth for the European Union.
It is in the coming days and months that we will have to act in an effective and determined manner. This is the most important aspect from the point of view of recovery once we have restored conditions of security and public order, which are essential for any coordinated action in a country in which everything has been damaged by the earthquake, including its institutional structures.
I therefore feel it is wise to stress one essential aspect: the recovery, the reconstruction of the Haitian state, must be the work of the Haitians themselves. It is their development that we are talking about. We can help them in a spirit of partnership. Europe would do well to confirm this in the international conferences planned on this subject.
Yes to partnership, no to paternalism and neo-colonialism!
(CS) All of us will certainly agree that this is one of the greatest disasters in that region in the last 200 years. And speaking on behalf of my colleagues in the European Conservatives faction, and on behalf of my fellow citizens in the Czech Republic, I would like to express sympathy and compassion for all the victims and those who are suffering. Nevertheless, regardless of this tragedy, there are signs that even after the ratification of the Lisbon Treaty, the European Union is still uncoordinated and incapable of prompt action. It distantly reminds me of a four-headed dragon. We have a President, Prime Minister of the presiding country, President of the Commission, and Commissioner-designate. Ladies and gentlemen, I personally believe that in this particular case, we have to recognise that the European Union has been caught flat-footed. Those who have not been caught napping are the citizens in the individual Member States who have been providing material as well as financial aid day after day.
(PT) Mr President, we join with the rest of the world in expressing our sympathy and regret at the tragedy that has befallen the people of Haiti, and wish to show them complete solidarity, but we must highlight certain issues that we believe to be crucial.
We should begin by denouncing anyone or any country that seeks to profit from this catastrophe by returning to neo-colonialism. Such an attitude seems to be behind the deployment of thousands of armed North American troops, despite the fact that the majority of the population live in poverty and remain victims of exploitation by multinational companies and the interference of external bodies, particularly the United States.
This is a time for all the humanitarian aid, cooperation and support for reconstruction that the people of Haiti deserve, through their dignity and courage. We should remember that Haiti was the place where 400 000 Africans, enslaved and trafficked by Europeans, revolted against slavery and brought about the first great social revolution on the American continent.
Coordinated aid should be sent as a matter of urgency, but it should be done without giving in to neo-colonialist temptations.
(IT) Mr President, ladies and gentlemen, an enormous tragedy is taking place in Haiti, caused by nature, but also by the lack of a State worthy of the name, unable to manage even to a minimal extent the disaster and the humanitarian emergency, unable to manage aid for the civilian population which is now prey to unscrupulous people.
The Red Cross has issued a warning call. At the Montreal conference to be held on 25 January, the EU must speak with one voice and request single, coordinated management of the humanitarian action; otherwise, we risk chaos and the aid going to waste, including these enormous and valuable amounts mentioned today by the Commission, and the aid from the Member States.
Baroness Ashton, an exceptional effort should be made for the children, above all the orphans, who deserve priority assistance, including in terms of psychological support; otherwise, they will be condemned to poverty and exploitation. We should also ensure that the international community is not merely prepared to simplify adoption procedures. That would lead only to a form of legalised deportation of children, which is not what Haiti needs.
Mr Frattini, the Italian Minister for Foreign Affairs, is right to propose constructing buildings and care homes so that they can grow up with dignity in their own country and facilitating temporary trips abroad for holidays and, chiefly, for education. I will finish with a question: are we prepared, internationally, to reduce or cancel Haiti's debt?
(RO) The whole world is indeed at this moment showing solidarity and compassion to the victims of the catastrophic earthquake in Haiti, highlighting once again the need to act promptly and in a coordinated manner in such situations. Loss limitation now depends on how effective intervention is and, as has already been mentioned here, the way in which international agencies and organisations, along with the EU's Department for Humanitarian Aid, have acted is exemplary, not forgetting the individual gestures by Member States.
I believe that a European Union rapid intervention operational force must be created because the situation in Haiti demonstrates to us the need to maintain public order and ensure the population's safety, in addition to the assistance required by the survivors. We are certainly in a situation at the moment where many voices are protesting and making accusations that the alleged intention is to carry out a military occupation under the guise of humanitarian assistance. However, in a situation where UN forces are insufficient or have been overtaken by events, the European Union should take further involvement, especially as it enjoys a large amount of credibility in the region.
I believe that, as a European Union, we must face up to a wide-ranging process of reconstruction in Haiti, while, at the same time, boosting the stability of the state's structures. It is, of course, very important to show compassion to the country's inhabitants going through this difficult ordeal, which includes finding specific solutions to facilitate the procedures for adopting children who have been left orphaned after this disaster and offering concrete assistance to the population which has been so sorely tried.
(PL) Mr President, Mrs Ashton, we are listening to voices from different parts of the House, but they have one matter, one theme, in common: the reaction of the European Union, the political reaction, was not sufficient, and it was not coordinated well. I think we should thank the charities that they so spontaneously and, as always, without fail, took responsibility for the need.
In addition, we should think about what could be done better. In fact, I have just one question for Mrs Ashton: this is the first such situation you have been faced with in your new position. What is your main conclusion from this event, and from the mistakes which we are all talking about here? More importantly, what can be changed in future? I think this is the most important thing we should think about, and it is, to a great extent, our role to do so.
(FR) Mr President, Mrs Ashton, that is enough! That is enough. It is the same with every disaster, the French send a plane and assistance, the Belgians, the Italians, the Germans, everyone does the same thing, and every time they do it alone; it is the same story every time. On the ground, the result is always the same: there is no coordination, missed opportunities for the victims and a lack of organisation.
When is this going to end? When is the Commission finally going to act? Do not come and tell us that this is complicated, because the projects are ready. We just need to use them. In 2006, Mr Barnier proposed the creation of a European civil protection force, with Member States contributing on a voluntary basis, without having to wait for hypothetical unanimity from the 27, by pooling existing national civil protection units, by training them together with joint rescue techniques, joint communication methods and a joint headquarters.
It is easy, Mrs Ashton: do this with those who want to do it! As for the others, they will join us when they realise that this is the future. Commitments were entered into after the tsunami and yet, today, nothing has been done.
I do not say this lightly; the Commission's inaction is criminal. Mrs Ashton, why is Europe doomed to repeat its mistakes? Mrs Ashton, no one questions your goodwill, but announce here, today, the creation of this European coordination force. Parliament will follow you. If you need support, we are there to help you. But for pity's sake, stop talking to us about coordination; make this coordination happen! Do not wait for the next disaster!
Mr President, I have to say there are people who do, and there are people who talk. I therefore want to congratulate the Council, the Commission and the High Representative on the action that they have taken. None of this was foreseeable. We are looking at something that was unimaginable.
I have sat here and listened to cheap political points being made against the High Representative, against the Member States and against the Commission via the notion that somehow, because it is an American hand rescuing someone from the rubble and saving a life, that you should brush that hand away and say 'no neo-colonialism' and that somehow, by attacking Haiti itself, you make the lives of the people who are suffering there better. Shame on you.
Let us make sure that we coordinate. Give the coordination over to the Americans - if it saves lives, it saves lives. Forget the political rhetoric.
Congratulations on committing this amount of money. Congratulations, Baroness Ashton, on not playing to the audience and using up air space to get into Haiti just to go there and show that you are there. What does that do? It does absolutely nothing. Therefore, angry on behalf of those people who want rescuing, let us coordinate with the Americans. Let us kick the butt of the United Nations so that it delivers aid, and let us stop making cheap political points.
(Applause)
(PL) Mr President, I would like to add my voice to that of Mr Juvin - the humanitarian aid is poorly coordinated. I do not want to talk only about humanitarian aid, but about what is called technical, structural or development aid. The catastrophe was not foreseeable, but we did know what a terrible state Haiti is in, and to make matters worse, it has been struck by this misfortune. We have known for a long time what a bad condition Haiti is in, and how badly its structures function. We know, too, that if they had been functioning better, and if, before the earthquake, we had organised aid and technical cooperation with Haiti in a better way, those structures would have been working better and, as a result, it would have enabled better use of our aid now and would have saved many thousands of people - but that did not happen.
Does Mrs Ashton, as High Representative and a Member of the Council, intend to take specific action, with specific dates, to coordinate the technical cooperation of various European countries so that the third countries to which we give aid really use that aid well? Are we going to use any kind of exchange of best practices between countries which have a lot of experience, where technical cooperation functions very well, and countries which are only beginning to use that technical cooperation? Will a good, common, strong European policy come into being, which third countries will really make use of, so that we will not give humanitarian aid in the dark and in haste when, unexpectedly, hundreds of thousands of people find themselves in a tragic situation?
(IT) Mr President, High Representative, ladies and gentlemen, the enormous tragedy that has struck Haiti requires an immediate response and many aid and rescue activities are under way, carried out by individual Member States, even if there is a good deal of competition between European countries.
The new Europe with its High Representative ought to be capable of providing its own aid to the people who are suffering. The earthquake, moreover, has struck the poorest country in the western hemisphere, where 80% of the population live below the poverty line and 54% live in absolute poverty.
Within this emergency, however, there is another: the emergency involving the children, the weakest sector of the population, who have been left with no family, no protection and no State. I would therefore like to call upon the High Representative for Foreign Affairs to examine actions intended to allow Haitian children up to the age of 10 to be taken in and looked after by European countries.
Lady Ashton, Europe can take them in and offer them adequate living conditions; I mean for a limited period, until the conditions are adequate for them to return to their own country. All this could be organised, all this could be easy for the European countries, and it would be a fair way to respond to the need for solidarity, but also to avoid speculative and illegal actions being taken at the expense of children. We are talking about children, the most precious resource that we should protect in Haiti.
Mr President, in recent days, there have been a number of complaints about the ineffectiveness and slowness of the response to the Haitian crisis.
Many point to the increasing insecurity, the growing despair among those who survived the quake, and the appalling lack of food and clothing.
It is true that these problems exist and we need to solve them as soon as possible. However, we should applaud the engagement of various international actors, ranging from governments to civil society organisations and to individuals worldwide.
The European Union is certainly among those who have expressed their wholehearted solidarity with the Haitian people. Again, many have criticised the supposedly slow reaction of the EU to the crisis even today, but the EU is not only about decisions made in Brussels. National governments have already sent thousands of men and women to help the Haitians and have allocated millions of euros in aid.
The role of the EU should be concentrated more on medium- and long-term aid and aimed at the reconstruction of Haitian towns and villages, of their infrastructure, schools and hospitals.
The EU can certainly be the forum, the umbrella under which Europe's medium- and long-term aid can be distributed and coordinated.
The pledge recently made by the Commission and the Member States to earmark almost EUR 500 million is certainly a big and significant step in this direction, and we should all stand behind it.
(ES) Firstly, I would like to extend my condolences and solidarity to the people of Haiti, who have been so hard hit by this catastrophe.
We in the European Union are not a military power, and neither do we wish to be one. Yet we are a force in the world due to our social model. We are also a power to be reckoned with for our development cooperation and humanitarian assistance, and we are proud of that.
Today, Haiti, or at least the catastrophe that has hit this country, poses a challenge to the new institutions created by the Lisbon Treaty. Now is the time for humanitarian aid, but very soon the time will come to rebuild, promote development and offer assistance to governability and institutionality. And we must respond to the expectations of the people of Haiti with one voice. We must respond by combining the functions of the High Representative with the functions of the Commissioners for Development and Humanitarian Aid.
Why? Why should we all act together? To coordinate the aid from countries more effectively, to ensure our aid is more efficient, to speak with a European voice that is identifiable in the world and to live up to the world's expectations of us at such times: to support this humanitarian crisis and promote development. What is happening today in Haiti could be another catastrophe tomorrow and could affect every part of the world the day after tomorrow.
Mr President, one of the poorest countries in the world ravaged in just 15 seconds, the victim of bad government, the victim of dictatorship and corruption. Fifty thousand people dead, thousands still missing and three million homeless.
The United States' response has been commendable, the United Nations' slightly less so, but I have to agree with everything that has been said. We are not being political in this, Mr Cashman: our response has been less than adequate. We have been left in the slipstream of the United States.
The logistical difficulties will be overcome - clean water, medication, food and shelter - these will all happen in due course. But what Haiti needs to emerge from this disaster is a fully functioning democracy with an economy that can sustain its people. Its recovery must be measured over the years, and not just in the weeks and the months after this crisis.
As has been said time and time again, it will disappear from the television sets. It will go from item one over the next two or three weeks to item three, and then it will be gone. But that is where the real challenge is, because in 2008, Haiti was hit by two devastating hurricanes. Poverty and desolation were left in their wake. The world leaders at that stage promised EUR 600 million. Only EUR 40 million was actually delivered.
What we need is the rebirth, the resurgence, the re-emergence and the redevelopment of Haiti. It must be led and it must be managed in a proper fashion but, above all else, it must set down a clear and deliverable strategy to make Haiti the proud, independent and democratic entity that it should be, but which it is not and has not been up to now, thus leading to the present catastrophe.
(IT) Mr President, ladies and gentlemen, the unprecedented humanitarian disaster in Haiti affects us deeply and the European Union has a duty to contribute as best it can to the efforts by the international community, using all the tools at its disposal.
As far as financial resources are concerned, significant progress has been made in recent days and hours. What deserves more thought is the other aspects of Europe's response to the crisis, but we should avoid worrying about our image and concentrate instead on the substance, as the High Representative rightly said.
The central role of the MINUSTAH mission has now emerged clearly, in terms of both civil protection and security, ruling out an autonomous CSDP mission, but the EU's coordination role in support of the UN mission remains key.
On this point, I would like to remind Mr Juvin that this coordination exists, and that the Monitoring and Information Centre is performing it in the area of civil protection, and the Situation Centre is performing it in the area of security, and it is to be hoped that this work will result in deployment of the European Gendarmerie Force, as has been expressly requested by the United Nations.
What it is useful to understand from the High Representative and from the Commission is how the MIC and the Situation Centre are responding, in practice, in the face of such onerous tasks and tests, how their coordination is working, and whether their instruments and resources are adequate.
This will also help us at a later date when we will have to consider the adequacy of these instruments and the capacity of consular protection, but now is not the time for these debates. Now is the time for action and commitment, and we fully support the action being taken by the High Representative.
(SL) I, too, would like to express my sympathy for the events in Haiti, as well as congratulate the European Commission and European institutions for their relatively appropriate response.
Nevertheless, like some of my fellow Members, I, too, wonder whether our response has been rapid enough. It might perhaps be a good idea if Mrs Ashton, Vice-President of the Commission, personally visited the scene of the tragic event, as that could prove important for several reasons.
I disagree with those of you who argue that the presence of soldiers and other law enforcement personnel might herald the beginning of a colonial approach on our part towards Haiti. In my opinion, such talk is neither fair nor appropriate.
What is important, however, is that, at the next International conference on Haiti, we adopt long-term measures for the re-establishment of state institutions, to enable them to work again. Here I refer, in particular, to health and education policies. Only policies of this kind, and only development in these areas and institutions, can shape Haiti into a more stable country than it has been to date.
(ES) Mr President, I wish to emphasise the importance of the European Union providing leadership: not merely immediate emergency humanitarian aid but also long-term cooperation for rebuilding the country. We must work with the local authorities and with the government of Haiti, as the country is already fragile enough without us making it even weaker by having the international organisations stand in for its authorities. We must also work alongside local non-governmental organisations.
I would like to acknowledge the fast response of the Spanish Presidency, both in terms of coordinating aid and making available to the European Union the aid resources Spain already had in the country and the region, since it is the foremost European aid donor, not only in Latin America but also specifically in Haiti.
(FR) Mr President, Mrs Ashton, politics is, first and foremost, about symbols, and that is why I think you should not be here, but in Haiti; that is why I think you should not be travelling to the United States, but to Haiti.
I feel - and I say this with a great deal of sadness - that you have not gauged the magnitude of the event, of this terrible tragedy, and, deep down, when we consider all this, Europe has never been so absent. We are the biggest donors, and yet we do not exist.
My second feeling is that the more we nominate, the more we create functions and titles, the less we exist, and this should prompt us to ask ourselves some questions. How many disasters must there be before the leaders of the European Union finally measure up to their responsibilities? Mr Barnier's report has been on the table since 2006. What are we waiting for to adopt it? What are we waiting for to apply it?
Mr President, I think all our thoughts have been expressed and they have to go out to those who have lost their lives: the people of the United Nations, the people of Haiti itself and the people who are suffering although they are still alive.
What we need is a good, strong coordinated effort and nothing - but nothing - should get in the way of that. Can I say that I welcome the commitment that we have made in Europe to the people of Haiti. I hope we follow that through because I was touched - and it is quite right - what happens in two weeks' time when they cease to be part of the media and they cease to be part of the news? What are these people going to do then?
Yes, there is a clear need to rebuild Haiti, both in the short and long term, but most important now is to get the aid distributed to the suffering people on the ground, the people who are hurting. I have to say that I agree totally with the comments of Mr Cashman earlier on. This is too important to score cheap political points.
(ES) Please allow me a few seconds to begin by congratulating the High Representative, the Council, the Commission and the rotating Presidency of the European Union for the speed, coordination and effort they have shown from the outset.
Perhaps they did not enjoy the great media attention prompted by 10 000 US marines arriving on the island, but everything took place very quickly and effectively in my opinion, and I have plenty of experience. I would just like to mention one thing, which has not come up throughout the debate: 50% of the survivors recovered from the rubble during the first 78 hours were saved by teams from Europe and the Member States.
(FR) Mr President, as Mrs Joly has already said, there are circumstances in which words and figures lose all meaning and become ludicrous: two million refugees - as we have heard - perhaps more, more than 200 000 deaths, a country that has been laid waste, a capital that has been almost erased from the map.
The urgency now is to dig out the last survivors - if there are any left - to bury the dead, to feed the living, to distribute water, to treat, to operate and to rebuild. Every country departed quickly, very quickly, with its resources, its equipment, its dogs, its people and its generosity. It is an immense, magnificent effort, but it is a national effort.
Europe absolutely must now gather momentum and give substance to this idea that some of us, many of us, have been defending here in the European Parliament and elsewhere for several years, namely the implementation of a European civil intervention body, green helmets or white helmets - the colour is of little importance - people, resources and common strategies.
EU-FAST, the initiative launched by Mr Verhofstadt in 2003, or EuropeAid, launched by Mr Barnier in 2006 - the paternity ultimately does not matter - the idea is to be able to act quickly, to be ready together.
(FI) Mr President, I find it odd that people here have spoken of visibility and have doubted the motives of the United States of America, because right now help is needed. I think that it is especially tragic that among the ruins at the moment, there are people who could still be rescued. Everything that can be done to improve the situation should be done.
When, a while ago, the crisis management forces were established to bolster the European's foreign and security policy, including its defence policy, the reason I was given for this, at least in Finland, was that these forces were also there in the event of natural disasters, and that they could help when such catastrophes struck anywhere in the world, including Europe of course. Now, however, crisis management forces actually have nothing to do in the different parts of Europe in which they are stationed. They have nothing to do. Fortunately, there are no crises in Europe, and so they have nothing to do. What is stopping these crisis management forces from being used for crises like this if help is being requested?
(LT) Today, after the entry into force of the Treaty of Lisbon, we are probably dealing with the biggest tragedy that has ever taken place and we need to understand the position of the High Representative when, at the very beginning of their term, they have to solve a rather complicated task which, I would even say, they have never had to deal with before. Yes, it is true, today we see some shortcomings and in future, we need better prepared European Union joint forces, who could take part in rescue operations. I think that the greatest contribution today would be for that money that was mentioned today to be sent to the Republic of Haiti, to be put to use as soon as possible and spent on the rebuilding of infrastructure, as the President of Haiti mentioned, and it can perhaps be put towards removing some of those collapsed homes that are lying in the streets today.
High Representative of the Union for Foreign Affairs and Security Policy/Vice-President of the Commission. - Mr President, as I began, I wanted to come to this House to hear the views. I take on board and understand the frustration that honourable Members feel, that there are issues which could be handled better.
Members asked questions about visibility and coordination. There is no question that, because America is closer, because it has the capacity to mobilise as quickly as it did, then the pictures you will see on your television screens will be of them. The fact that we worked so closely and collaboratively with the United States is also an important part of what we do now and in the future.
And there is also no question that, as I was woken in the night to be told of the earthquake, we mobilised our people as quickly as we possibly could. Twenty-one Member States were mobilised to respond. We had work done, with the Council and Commission side coming together for the very first time, and may I just say, it is only eight days since I was before you in my hearing here.
Twenty-one Member States with 11 search-and-rescue teams, five field hospitals, six advance medical posts, 40 medical teams, six water-purification units; we despatched these as quickly as we could and I pay tribute to the Member States for the work they do. I also pay tribute to the officials who worked and have continued to work day and night to pull this effort together.
I put the question very early to the United Nations on the ground, and to Secretary-General Ban Ki-moon, where best my efforts could be. There was no doubt that I had nothing to contribute on the ground other than to take up valuable space when planes were circling the airfield unable to land because of the state of the airfield at the present time. I am not a doctor. I am not a fire-fighter. My place was to bring together the coordination, to be talking to the Friends of Haiti Group, to be coordinating with the United States to make sure that we put in the maximum effort on the ground.
I also pay tribute, as honourable Members have done, to the NGOs and to the people on the ground. The devastation that happened on the ground had enormous impact on the United Nations, which has lost many members of their senior staff, and on NGOs, which have been unable to respond as quickly as they would simply because people of theirs have died.
That has made it very difficult, as you have watched and we have watched people desperate for help, wondering where the help is. Getting the help out in these circumstances has been incredibly difficult, and again people have worked tirelessly to provide it. Now things are getting easier, the help is getting out, but do not underestimate for one moment how difficult the circumstances have been on the ground.
Did it work well? Yes. Am I satisfied? No. As I start my first weeks in this job, I say to you very clearly: I hear what you say. I hear the frustration. I understand it. And you are right to criticise me that it is not as good as it can be in the future. You are right. It should, and must, get better and better.
What I have to do is take what happened and learn the lessons of it now in order to make sure that we do more in the future to pull together, but I take nothing away from the tremendous work that was done and is being done hour by hour and day by day.
For the long term, honourable Members are absolutely right. When the cameras have gone, we need to be there. We need to be there physically, we need to be there in terms of the support we can give. I agree that debt issues need to be a part of the discussions that take place. I agree that what is done must be done in partnership with the Haitian people with due respect for them. I agree on the importance of rebuilding the infrastructure, and I agree that we have to ensure that the role of the United Nations is recognised and make sure that they are able to fulfil it well.
That is why I am going not only to the United States to see Secretary of State Clinton but also to the United Nations to talk with the Secretary-General and the key people about what we can now do to pull together for the future because that, as you say, will be of enormous importance.
Let me finish on the reality of the situation. As honourable Members have said, this is a country where over 70% of people were already living below the poverty line. It is very important, as honourable Members have said, that the children, the orphan children especially, are cared for properly, and the devastation will require support in the years ahead.
Let me just tell you a little bit about the infrastructure at the moment. Hospitals, electricity, communications, water supply, seaports and airports have been badly damaged. The main official buildings, the Presidential Palace, the Parliament, Ministries of Treasury, Justice, Planning, Health and Interior are completely destroyed. Many of the high government officials are missing. The capacities of the Haitian Government are not functioning. It is, as you said, already one of the poorest countries in the world, and because we need to rebuild that infrastructure, I share your commitment to make sure that we do.
(Applause)
Mr President, first of all, I would like to tell Mr Le Hyaric, who is calling for food surpluses to be shipped to Haiti, that this is not the European Union's approach, for the simple reason that the Commission prefers to purchase these products in the region. We will begin by seeing whether we can purchase them in the region rather than transport our surpluses to Haiti.
Secondly, concerning the whole matter of coordination and civil protection and so on, let me just say three things.
First, civil protection is a competence of the Member States, and all coordination initiatives must be built on this basis. This was also proposed by the Barnier report but, up to now, we have not reached a conclusion. It is a competence of the Member States and not of the Commission as such.
Secondly, as far as civil protection and its coordination is concerned, since the 2004 tsunami, EU civil protection coordination has grown stronger and much more efficient. Virtual exercises can, of course, never test enough the effectiveness of our cooperation as much as natural disasters do, sadly enough. In this crisis, non-EU Member States are calling the MIC to see how they can contribute to the relief effort with EU facilities.
Thirdly, let us not forget that, in the second Barroso Commission, humanitarian relief and civil protection have been combined under one Commissioner, which is, I think, a very valuable effort. In addition we also now have a High Representative, who will have a double hat. What we have seen in the past about coordination is that it is not lacking inside the Commission for example - I will come back to that in a minute - but it is sometimes between the European institutions and the Member States and between the European Commission and Council. The whole idea behind this double-hatting was precisely that the Council and Commission could work better together, and I think it has been demonstrated in this crisis that this has, in fact, been quite an advance.
Lastly, I would also like to say that I am a little bit sad about what some speakers have said. Of course as a Commissioner, I cannot be sad, I just have to take notice of it, but it does not pay enough tribute to all our people who have been working, on the spot and in Brussels, from hour one, day and night, during the weekend, without any complaint, without asking for any compensation. They have been working very hard and within hours they were also active on the spot, although their facilities were also hit hard.
So please consider that this is the kind of massive disaster that is not foreseeable, that you can only respond to when it occurs, and for which you have to demonstrate that you can organise a response in a very short period of time. I think the Commission has been demonstrating this. I think that the Member States immediately and massively supported our action and I think we should also be a little bit less critical about those services.
The debate is closed.
The vote will take place during the February part-session.
Written statements (Rule 149)
I would like to express my solidarity with the people of Haiti affected by the earthquake that hit the country on 12 January, and I welcome the aid commitments made by the EU. The European Union is the world's largest provider of humanitarian and development aid. A few hours after the catastrophe, the EU provided EUR 3 million of aid for the initial relief operations. A sum of EUR 134 million was released for early rehabilitation and reconstruction efforts. EUR 200 million has been set aside for rehabilitation in the longer term, adding to the EUR 92 million that has been given by different EU countries. These amounts, totalling EUR 429 million, may be further increased, depending on the needs assessment. I would like to congratulate the European Commission on their coordination of the aid, but I am disappointed that the European Union has not been visible enough on the ground. This is detrimental to the image of the EU in international public opinion, and is in contrast with the image of the US, which contributed EUR 91.6 million. During this crisis, there has been a clear need for medical care, so I am calling for an increase in the quota of doctors and health technicians, along with greater logistical support.
I am surprised by the absence of the High Representative of the Union for Foreign Affairs and Security Policy from the scene of the natural disaster in Haiti. In spite of the entry into force of the Treaty of Lisbon, the European Union still has difficulty in showing its face on the international stage, and that is most regrettable. It seems to me that the European crisis response system is too fragmented, too complex and not successful enough. In terms of the rehabilitation of Haiti (for which EUR 100 million are earmarked) and the reconstruction of the country (EUR 200 million), what exactly will the EDF and the Stability Instrument fund? Furthermore, to respond to the UN request in terms of logistical and security support, the European Union must, in my view, be in a position to use all the instruments provided by the Treaty of Lisbon, including military response. I call for the rapid establishment of a European civil protection force as devised by Mr Barnier in 2006 with the aim of arriving at a European response that is planned, genuinely coordinated and effective. The recent statements by Mr Van Rompuy are along the right lines. He advocated the creation of a humanitarian rapid reaction force. What will be the exact nature of this project and when will it see the light of day?
Ladies and gentlemen, the reports reaching us from Haiti are shocking. It is one of the most horrifying catastrophes we have heard of. However, we can already draw certain conclusions which may be useful in future. It can be clearly seen that the mechanisms which coordinate humanitarian aid are not the best. Aid for the Haitians could have been more effective if the donors of humanitarian aid had been able to use better means of coordinating their work. Improving cooperation is not a matter just for the European Union, because progress in this area requires constructive analysis and action on the part of all substantial donors. In situations such as the one in Haiti today, what is important is speed, adequacy and elasticity. Today is not the right time to deliberate, for example, about who should control the airport in the capital of Haiti. That is, of course, important, but decisions on the use of specific solutions should be made at another time. Now, we must do everything possible to concentrate on the most important objective - saving human lives.
in writing. - The recent earthquake in Haiti demonstrates to us all how fragile living on this earth can be. We have all been moved by the pictures and stories coming from the media in recent days. The response of the global community to this natural disaster has been amazing and I commend all of those who are helping with the relief effort or funding the relief effort from home. It will take generations for the people of Haiti to fully recover from what will hopefully be a once in a lifetime event. It is important that this House shows solidarity to those people. It would be my hope that the European Union could play a leading role in giving those people hope of a better future. Emergency aid in the short term must be backed up with longer-term aid to help the future generations recover from this most horrific ordeal. The way Members of this House, across all political groups, have responded to date has been extremely heartening. I look forward to working with my colleagues to do what I can for the people of Haiti. The EU must aim to be an example of the well off always willing to give a hand-up to those less advantaged then ourselves.
Mr President, tragic information about the disastrous earthquake in Haiti reaches us every day. From this news, it is absolutely clear that Haiti, plunged into total chaos and left without support, is not coping with the effects of that terrible tragedy. The entire international community, including the European Union, is obliged to give humanitarian aid to the victims of this disaster, who are completely bereft of basic necessities. Therefore, I would like to appeal strongly for the appropriate European Union structures to take immediate and effective action in order to send, as quickly as possible, essential aid and support for the fight with the results of the earthquake in Haiti.